Citation Nr: 1624822	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-07 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to recognition as substitute claimant.

2.  Entitlement to an effective date earlier than August 16, 2011, for the grants of service connection for bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel

INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.  He passed away in June 2014.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision issued prior to the Veteran's death by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In August 2015 letters, the VA Pension Management Center (PMC) in Saint Paul, Minnesota, determined eligibility of substitute claimants and transferred the appeal of the August 2012 decision back to the RO for further processing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015, the PMC issued letters to the appellant and her sister, C.C., recognizing each of them as substitute claimants in this appeal.  In September 2015, the appellant wrote to VA stating that she, alone, was entitled to recognition as substitute claimant.  The Board has construed that September 2015 statement as a notice of disagreement with the PMC's August 2015 rulings regarding the identification of substitute claimants.  As VA has not issued a statement of the case (SOC) on this matter, the Board must remand for issuance of an SOC. 38 C.F.R. § 19.9(c) (2015); see Manlincon v. West, 12 Vet. App. 238 (1999).  Further, as a determination of eligibility as substitute claimant could result in a denial of benefits to either the appellant or C.C., this matter is a "contested claim" requiring compliance with additional regulations.  See 38 C.F.R. 19.100-19.102, 20.500-20.504,  20.713 (2015).

As the appeal regarding the effective dates assigned for the grants of service connection for hearing loss and tinnitus is inextricably intertwined with the remanded issue of claimant eligibility for substitution, adjudication of the effective date appeal must be deferred.

Accordingly, the case is REMANDED for the following action:

Following contested claim procedures, provide all required notice in response to the appeal regarding claimant substitution eligibility and issue a statement of the case on this matter.  The statement of the case must include reference to pertinent regulations - to include, but not limited to, 38 C.F.R. § 3.1010 - as well as to appeal rights.  If an appeal is perfected, the matter should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




